DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on July 7, 2022 has been entered.  Claims 16, 19, 20, 31, and 33 were amended. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species B, claims 16-23 and 31 in the reply filed on 8/16/2021 is acknowledged.
Claims 24-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/16/2021.


Claim Interpretation
Claim limitation “control unit” in claim 16, 17, 22, 23, and 31 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “control” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “unit” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 16, 17, 22, 23, and 31 has/have been interpreted to cover “a computer” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec., para 0070).
	

Claim limitation “projecting device” in claim 20 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “projecting” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “device” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 20 has/have been interpreted to cover any art-recognized structure capable of radiation in the visible or infrared range (Spec., para 0081). The disclosure of the structure (or material or acts) may be implicit or inherent in the specification if it would have been clear to those skilled in the art what structure (or material or acts) corresponds to the means- (or step-) plus-function claim limitation. See MPEP 2181(II)(A).

Claim limitation “coating unit” in claim 31 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “coating” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “unit” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 31 has/have been interpreted to cover a “painting robot” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec., para 0088).

Claim Objections
The objection on claim 20 is withdrawn since the claim was amended.


Claim Rejections - 35 USC § 112
The previous rejections under 35 USC 112(b) on claims 20, 31, 33, and 34 are withdrawn since the claims were amended. 
	
Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 31 recites “calculate a parameter of the at least one coating layer” in line 21. This limitation is indefinite since it is unclear whether “a parameter” refers to the parameter previously recited in line 7, or a different parameter. The limitation will be interpreted as “calculate the parameter of the at least one coating layer” for clarity.

Claim Rejections - 35 USC § 103
Claims 16, 17, 18, 21, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Migda (US 20080091360, already of record) in view of Mechelen (EP 2899499, already of record) and Vann (USP 6115128, already of record).
Regarding claim 16, Migda teaches a sensor system for measuring a parameter of at least one paint layer provided on a surface of an object, comprising: 
a robot arm 50a (para 0015; see for example Fig. 3A,B),
a sensor tool 36 (measuring device) mounted to the robot arm 50a comprising:
 a surface appearance sensor 38 and PELT sensors (para 0015, 0020; see for example Figs. 3A,B);
radiation emitters and receivers (implicit of working principles of surface appearance sensor, PELT sensors), for measuring the parameter of the at least one paint layer,
a surface relationship sensor 40 (sensor arrangement) configured to sense an orientation and a distance of the sensor tool 36 (sensor tool) with respect to a surface of an object 12 when the sensor tool 36 (measuring device) is positioned in a predefined pose (para 0016, 0020-0023; see for example Fig. 3A,B), and
a control unit 48 configured to control the robot arm 50a (para 0023-0026; see for example Figs. 1 and 4) and operation of the sensor tool 36 (measuring device) (para 0024-0026), wherein the control unit 48 is adapted to control a movement of the robot arm 50a with the sensor tool 36 (measuring device) about the object 12, for carrying out measurements of film thickness and surface appearance (i.e., parameters) of the at least one paint layer in at least one predefined measuring locations 65 on the surface of the object 12 (para 0021, 0023-0026; see for example Fig. 4), by taking into account positioning data of the robot arm 50a and measurement data from the surface relationship sensor 40 (sensor arrangement) (para 0023-0026), so that prior to carrying out the measurement: 
a distance between the surface appearance sensor, PELT sensors (measuring devices) and the surface of the object 12 is adjusted to be in a predefined distance range (para 0022-0023), and 
a vector of the measuring direction of the surface appearance sensor, PELT sensors (measuring devices) is adjusted to be normal with respect to the surface of the object 12 within an angular tolerance range of ±5º (para 0022).
 
	As mentioned above, it is implicit that the measuring device of Migda comprises radiation emitters and receivers based on the working principles of surface appearance sensors and PELT sensors.
	Migda does not explicitly teach a measuring device comprising radiation emitter and receiver that work in the Terahertz range.
However, Mechelen teaches combining a robot 40 and a measuring device comprising a radiation emitter 10 and receiver 20 that work in the Terahertz range, for the benefit of determining thickness of paint layer(s) on an object 2 (para 0028, 0058-0065; see for example Fig. 2). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a radiation emitter 10 and receiver 20 that work in the Terahertz range with the robot of Migda, as taught by Mechelen, for the benefit of determining thickness of paint layer(s).

The previous art combination above does not explicitly teach that the surface relationship sensor 40 (sensor arrangement) comprises at least three distance sensors.
	However, Vann teaches combining at least three range detectors 2, 3, 4 (distance sensors) with a robot 111, for the benefit of facilitating automatic adjustment of the robot to different positions and orientations relative to a part (col. 2, lines 57-67 through col. 3, lines 1-7; col. 7, lines 17-29; see for example Figs. 1A and 7; see Abstract). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor arrangement to comprise three distance sensors in the previous art combination above, as taught by Vann, for the benefit of facilitating automatic adjustment of the robot to different positions and orientations relative to object 12.

Regarding claim 17, Migda does not explicitly teach that the control unit 48 is configured to carry out the measurement of the parameter by taking into account measurement data from the radiation receiver.
However, Mechelen further teaches carrying out the measurement of the parameter by taking into account calibration measurement (measurement data) from the radiation receiver, for the benefit of carrying out measurement any time during a drying process of the paint (para 0121-0126). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to configure the control unit of Migda such to carry out the measurement of the parameter by taking into account other measurement data, as taught by Mechelen, for the benefit of carrying out measurement any time during a drying process of the paint.

Regarding claim 18, Migda further teaches that the parameter is a thickness of the at least one paint layer (para 0014). 

Regarding claim 21, Migda further teaches that the predefined distance range is from about 5 cm to about 25 cm (para 0022).
Migda does not explicitly teach that the angular tolerance range is ±2º.
However, as mentioned above, Migda teaches a vector of the measuring direction of the surface appearance sensor, PELT sensors (measuring devices) is adjusted to be normal with respect to the surface of the object 12 within an angular tolerance range from ±5º, for the benefit of obtaining an optimal angle for carrying out measurement (para 0022). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005) (see MPEP 2144.05(I). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Midga to have an angular tolerance range of ±2º, for the benefit of obtaining an optimal angle for carrying out measurement.


Regarding claim 31, Migda teaches a coating facility, comprising: 
a paint booth 14 (coating unit) for applying at least one coating layer of a coating to an object 12 (para 0017; see for example Fig. 1); 
a sensor system, comprising: 
a robot arm 50a (para 0015; see for example Figs. 3A,B), 
a sensor tool 36 (measuring device) mounted to the robot arm 50a comprising surface appearance sensor and PELT sensors (para 0015, 0020; see for example Figs. 3A,B), the measuring device including: 
a radiation emitter and a radiation receiver a radiation emitters and receivers (implicit of working principles of surface appearance sensor, PELT sensors) for measuring a parameter of the at least one coating layer;
a surface-relationship sensor 40 (sensor arrangement) (para 0016, 0020-0023; see for example Fig. 3A,B), and 
a control unit 48 (para 0023-0026); 
wherein the sensor system is programmed and operates to: 
position the sensor tool 36 (measuring device) at a first measuring pose to measure the parameter of the at least one coating layer at a predefined measuring location 65 on the surface of the object 12 (para 0021-0023), 
wherein the distance between the sensor tool 36 (measuring device) and the surface of the object 12 is adjusted to be in a predefined distance range (para 0022-0023), and 
wherein a vector of a measuring direction n of the sensor tool 36 (measuring device) is adjusted to be normal with respect to the surface of the object 12 within an angular tolerance range of ±5º (para 0022), 
emit at least one radiation signal from the radiation emitter towards the surface of the object 12 (implicit of carrying out measurement), receive a reflected radiation signal that has interacted with the at least one coating layer with the radiation receiver (implicit of carrying out measurement and working principles of surface appearance and PELT sensors), and calculate the parameter of the at least one coating layer using the reflected radiation signal using the control unit 48 (para 0021-0026).

As mentioned above, it is implicit that the measuring device of Migda comprises radiation emitters and receivers based on the working principles of surface appearance sensors and PELT sensors.
	Migda does not explicitly teach a measuring device comprising radiation emitter and receiver that work in the Terahertz range.
However, Mechelen teaches combining a robot 40 and a measuring device comprising a radiation emitter 10 and receiver 20 that work in the Terahertz range, for the benefit of determining thickness of paint layer(s) on an object 2 (para 0028, 0058-0065; see for example Fig. 2).Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a radiation emitter 10 and receiver 20 that work in the Terahertz range with the robot of Migda, as taught by Mechelen, for the benefit of determining thickness of paint layer(s).

	As mentioned above, Migda teaches that the surface-relationship sensor 40 (sensor arrangement) is used for the adjusting of the vector of the measuring direction of the sensor tool 36 (measuring device) (para 0022).
The previous art combination above does not explicitly teach that the surface relationship sensor 40 (sensor arrangement) comprises at least three distance sensors.
	However, Vann teaches combining at least three range detectors 2, 3, 4 (distance sensors) with a robot 111, for the benefit of facilitating automatic adjustment of the robot to different positions and orientations relative to a part (col. 2, lines 57-67 through col. 3, lines 1-7; col. 7, lines 17-29; see for example Figs. 1A and 7; see Abstract). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor arrangement to comprise three distance sensors in the previous art combination above, as taught by Vann, for the benefit of facilitating automatic adjustment of the robot to different positions and orientations relative to object 12.


Claims 19, 20, 32, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Migda (US 20080091360, already of record) in view of Mechelen (EP 2899499, already of record) and Vann (USP 6115128, already of record) as applied to claim 16 above, and in further view of Heidemann (US 20140168380, already of record).

As mentioned above, the ordinary artisan would recognize the context of the expressions “visible range” and “infrared range” in claim 34 as referring to wavelengths in the electromagnetic radiation spectrum (see MPEP 2111.01).

Regarding claims 19, 20, and 34, as mentioned above, Migda teaches a surface relationship sensor 40 (sensor arrangement) configured to sense an orientation and a distance of with respect to a surface of the object (para 0016, 0020-0022; see for example Fig. 3A,B). 
Migda neither explicitly teaches that the sensor arrangement comprises at least two line segment sensors, nor a projecting device for projecting, in the visible range or the infrared range, an optical pattern onto the surface of the object, wherein the optical pattern is projected while being substantially centered about the measurement direction, the optical pattern comprising a line pattern.
	However, Heidemann teaches a sensor arrangement comprising at least two cameras 111, 112, 113 (line segment sensors), a projecting device 121 for projecting, in the visible range or the infrared range, an optical pattern (“X”) onto the surface of an object (“O”) (para 0026-0027, 0031; see for example Fig. 1), wherein the optical pattern (“X”) is capable of being projected substantially centered about the distance measuring direction (para 0040), the optical pattern (“X”) comprising a line pattern (para 0032), for the benefit of obtaining the distance between the projector and the object (para 0005, 0033). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor arrangement in the apparatus of Migda, as taught by Heidemann, for the benefit of obtaining the distance between the projector and the object.

	Regarding claims 32 and 33, the previous art combination above does not explicitly teach a network interface for connecting to a data network.
	However, Heidemann further teaches a sensor system comprising a remote control unit (network interface) for connecting it to a LAN data network such that the sensor system is operatively connected to the remote control unit (network interface) for the benefit of remotely carrying out a triggering command received from the LAN data network to carry out operation (para 0028-0029, 0039). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a network interface and LAN data network with the apparatus of the previous art combination above, as taught by Heidemann, for the benefit of remotely carrying out a triggering command to carry out operation.

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Migda (US 20080091360, already of record) in view of Mechelen (EP 2899499, already of record) and Vann (USP 6115128, already of record) as applied to claim 16 above, and in further view of Tofte (US 20180335520, already of record).
Regarding claims 22 and 23, as mentioned above, Migda teaches a surface relationship sensor 40 (sensor arrangement) configured to sense an orientation and a distance of with respect to a surface of the object (para 0016, 0020-0022; see for example Fig. 3A,B).
Migda does not explicitly teach at least one 3D sensor, and wherein the control unit 48 is configured to determine the position of the object 12 with respect to the robot arm 50a and the measuring device in a 3D coordinate system, wherein the control unit 48 is further configured to store a predefined 3D model of the object 12.
	However, Tofte teaches at least one laser scanning device 15 (3D sensor) (para 0021, 0024; see for example Fig. 4B), and a data analysis system 38 (control unit) configured to determine the position of an object 22 with respect to the structure scanner 12 (measuring device) in a 3D coordinate system (para 0066), wherein the data analysis system 38 (control unit) is further configured to store a predefined 3D model of the object 12 (para 0067), for the benefit of estimating the condition of the surface 24 of the structure (para 0068). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a 3D sensor with the robot of Migda, and modify the control unit to operate in the claimed manner, as taught by Tofte, for the benefit of estimating the condition of the surface of the structure.


Double Patenting
Claims 16 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 9689796 in view of Migda (US 20080091360, already of record) and Vann (USP 6115128, already of record).
Regarding instant claim 16, the Claim 14 of USP 9689796 recites a sensor system characterizing a wet paint layer of a painted body by paint layer parameters based on fitting to a physical model (i.e., for measuring a parameter of at least one paint layer provided on a surface of an object), comprising: 
an emitter system for emitting THz radiation towards the painted body (a radiation emitter which works in the Terahertz range);
 a detector system for detecting THz radiation coming from the painted body (a radiation receiver which works in the Terahertz range), 
a processing unit operationally coupled to the emitter system and the detector system (a control unit configured for controlling an operation of the measuring device).
 
Although Claim 14 of USP 9689796 further recites a positioning system for positioning the emitter system and the detector system relative to the painted body, Claim 14 of USP 9689796 does not explicitly recite the measuring device further comprising a sensor arrangement configured to sense an orientation and a distance of the measuring device with respect to a surface of the object when the measuring device is positioned in a predefined pose; the measuring device mounted to a robot arm, the processing unit (control unit) configured for controlling the robot arm, wherein the processing unit (control unit) is adapted to control a movement of the robot arm with the measuring device about the object, for carrying out a measurement of a parameter of the at least one paint layer in at least one predefined measuring location on the surface of the object, by taking into account positioning data of the robot arm and measurement data from the sensor arrangement, so that prior to carrying out the measurement: a distance between the measuring device and the surface of the object is adjusted to be in a predefined distance range, and a vector of the measuring direction of the measuring device is adjusted to be normal with respect to the surface of the object within an angular tolerance range of ±5º.

However, Migda teaches a sensor system comprising a surface appearance sensor and PELT sensors (measuring devices) mounted to a robot arm 50a (para 0015, 0020), the measuring device further comprising a surface relationship sensor 40 (sensor arrangement) configured to sense an orientation and a distance of the measuring devices with respect to a surface of the object when the measuring device is positioned in a predefined pose (para 0016, 0020-0022; see for example Fig. 3A,B), a control unit 48 configured for controlling the robot 50 and robot arm 50a (para 0024-0026; see for example Figs. 1 and 4), and for controlling an operation of the measuring devices (para 0024-0026), wherein the control unit 48 is adapted to control a movement of the robot arm 50, 50a with the measuring devices about the object 12, for carrying out measurements of film thickness and surface appearance (i.e., parameters) of at least one paint layer in at least one predefined measuring location 65 on the surface of the object 12 (para 0021, 0024-0026; see for example Fig. 4), by taking into account positioning data of the robot arm 50a and measurement data from the surface relationship sensor 40 (sensor arrangement) (para 0024-0026), so that prior to carrying out the measurement: a distance between the surface appearance sensor, PELT sensors (measuring devices) and the surface of the object 12 is adjusted to be in a predefined distance range (para 0022), and a vector of the measuring direction of the surface appearance sensor, PELT sensors (measuring devices) is adjusted to be normal with respect to the surface of the object 12 within an angular tolerance range of ±5º (para 0022), for the benefit of obtaining an optimal distance angle for carrying out measurement (para 0022). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Claim 14 of USP 9689796, as taught by Migda, for the benefit of obtaining an optimal distance and angle for carrying out measurement.

The previous art combination above does not explicitly teach that the surface relationship sensor 40 (sensor arrangement) comprises at least three distance sensors.
	However, Vann teaches combining at least three range detectors 2, 3, 4 (distance sensors) with a robot 111, for the benefit of facilitating automatic adjustment of the robot to different positions and orientations relative to a part (col. 2, lines 57-67 through col. 3, lines 1-7; col. 7, lines 17-29; see for example Figs. 1A and 7; see Abstract). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor arrangement to comprise three distance sensors in the previous art combination above, as taught by Vann, for the benefit of facilitating automatic adjustment of the robot to different positions and orientations relative to object 12.


Regarding instant claim 31, the Claim 14 of USP 9689796 recites coating facility, comprising: 
a sensor system, comprising: 
the measuring device including:
an emitter system for emitting THz radiation towards the painted body (a radiation emitter which works in the Terahertz range) and a detector system for detecting THz radiation coming from the painted body (a radiation receiver which works in the Terahertz range), 
a processing unit (control unit); 
emitting, by the emitter system, a THz radiation signal towards the painted body such that the THz radiation interacts with the wet paint layer (emit at least one radiation signal from the radiation emitter towards the surface of the object), 
detecting, by the detector system, a response signal being the detected THz radiation signal having interacted with the wet paint layer (receive a reflected radiation signal that has interacted with the paint layer with the radiation receiver), and 
determining, from the determined model parameters, the paint layer parameters, wherein the paint layer parameters include a predicted dry layer thickness of the wet paint layer (calculate a parameter of the paint layer using the reflected radiation signal using the control unit).

Although Claim 14 of USP 9689796 further recites a positioning system for positioning the emitter system and the detector system relative to the painted body, Claim 14 of USP 9689796 does not explicitly recite the measuring device mounted to the a robot arm; a sensor arrangement; and wherein the sensor system is programmed and operates to: position the measuring device at a first measuring pose to measure a parameter of the at least one paint layer at a predefined measuring location on the surface of the object, wherein the distance between the measuring device and the surface of the object is adjusted to be in a predefined distance range, and wherein a vector of a measuring direction n of the measuring device is adjusted to be normal with respect to the surface of the object within an angular tolerance range of ±5º. 
However, Migda teaches a sensor system comprising a surface appearance sensor and PELT sensors (measuring devices) mounted to a robot arm 50a (para 0015, 0020); a surface relationship sensor 40 (sensor arrangement) (para 0016, 0020-0022; see for example Fig. 3A,B), and a control unit 48 (para 0024-0026); wherein the sensor system is programmed and operates to: position the surface appearance sensor and PELT sensors (measuring devices) at a first measuring pose to measure a parameter of the at least one paint layer at a predefined measuring location 65 on the surface of the object 12 (para 0021-0022), wherein the distance between the surface appearance sensor and PELT sensors (measuring devices) and the surface of the object 12 is adjusted to be in a predefined distance range (para 0022), and wherein a vector of a measuring direction n of the measuring device is adjusted to be normal with respect to the surface of the object 12 within an angular tolerance range of ±5º (para 0022), for the benefit of obtaining an optimal distance angle for carrying out measurement (para 0022). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Claim 14 of USP 9689796, as taught by Migda, for the benefit of obtaining an optimal distance and angle for carrying out measurement.

Claim 14 of USP 9689796 does not explicitly recite a coating unit for applying at least one coating layer of a coating to an object.
	However, Migda further teaches a paint booth (coating unit) for the benefit of applying one or more coating layers to vehicle bodies 12 (objects) (para 0017; see for example Fig. 1). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a coating unit with the system of Claim 14 of USP 9689796, as taught by Migda, for the benefit of applying one or more coating layers to vehicle bodies.

The previous art combination above does not explicitly teach that the surface relationship sensor 40 (sensor arrangement) comprises at least three distance sensors.
	However, Vann teaches combining at least three range detectors 2, 3, 4 (distance sensors) with a robot 111, for the benefit of facilitating automatic adjustment of the robot to different positions and orientations relative to a part (col. 2, lines 57-67 through col. 3, lines 1-7; col. 7, lines 17-29; see for example Figs. 1A and 7; see Abstract). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor arrangement to comprise three distance sensors in the previous art combination above, as taught by Vann, for the benefit of facilitating automatic adjustment of the robot to different positions and orientations relative to object 12.


Claims 16 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10041785 in view of Migda (US 20080091360, already of record) and Vann (USP 6115128, already of record).

	The limitation “the method according to claim 1” recited in claim 16 of 10041785 has been interpreted as short-hand for including all of the limitations recited in claim 1 of 10041785. See MPEP 2173.05(f).

Regarding instant claim 16, the Claim 16 of 10041785 recites a sensor system for characterizing a wet paint layer stack of a painted body, comprising at least two wet paint layers, by individual wet paint layer parameters, based on fitting to a physical model, the method being carried out by a sensor system in a non-contact manner (i.e., measuring a parameter of at least one paint layer provided on a surface of an object), comprising: 
a measuring device, comprising: 
an emitter system for emitting THz radiation towards the painted body (radiation emitter which works in the Terahertz range) and a detector system for detecting THz radiation coming from the painted body (a radiation receiver which works in the Terahertz range), and
a processing unit operationally coupled to the emitter system and the detector system (a control unit configured for an operation of the measuring device).

Although Claim 16 of 10041785 further recites a positioning system for positioning the emitter system and the detector system relative to the painted body, Claim 16 of 10041785 does not explicitly recite the measuring device further comprising a sensor arrangement configured to sense an orientation and a distance of the measuring device with respect to a surface of the object when the measuring device is positioned in a predefined pose; the measuring device mounted to a robot arm, the processing unit (control unit) configured for controlling the robot arm, wherein the processing unit (control unit) is adapted to control a movement of the robot arm with the measuring device about the object, for carrying out a measurement of a parameter of the at least one paint layer in at least one predefined measuring location on the surface of the object, by taking into account positioning data of the robot arm and measurement data from the sensor arrangement, so that prior to carrying out the measurement: a distance between the measuring device and the surface of the object is adjusted to be in a predefined distance range, and a vector of the measuring direction of the measuring device is adjusted to be normal with respect to the surface of the object within an angular tolerance range of ±5º.
However, Migda teaches a sensor system comprising a surface appearance sensor and PELT sensors (measuring devices) mounted to a robot arm 50a (para 0015, 0020), the measuring device further comprising a surface relationship sensor 40 (sensor arrangement) configured to sense an orientation and a distance of the measuring devices with respect to a surface of the object when the measuring device is positioned in a predefined pose (para 0016, 0020-0022; see for example Fig. 3A,B), a control unit 48 configured for controlling the robot 50 and robot arm 50a (para 0024-0026; see for example Figs. 1 and 4), and for controlling an operation of the measuring devices (para 0024-0026), wherein the control unit 48 is adapted to control a movement of the robot arm 50, 50a with the measuring devices about the object 12, for carrying out measurements of film thickness and surface appearance (i.e., parameters) of at least one paint layer in at least one predefined measuring location 65 on the surface of the object 12 (para 0021, 0024-0026; see for example Fig. 4), by taking into account positioning data of the robot arm 50a and measurement data from the surface relationship sensor 40 (sensor arrangement) (para 0024-0026), so that prior to carrying out the measurement: a distance between the surface appearance sensor, PELT sensors (measuring devices) and the surface of the object 12 is adjusted to be in a predefined distance range (para 0022), and a vector of the measuring direction of the surface appearance sensor, PELT sensors (measuring devices) is adjusted to be normal with respect to the surface of the object 12 within an angular tolerance range of ±5º (para 0022), for the benefit of obtaining an optimal distance angle for carrying out measurement (para 0022). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Claim 16 of 10041785, as taught by Migda, for the benefit of obtaining an optimal distance and angle for carrying out measurement.

The previous art combination above does not explicitly teach that the surface relationship sensor 40 (sensor arrangement) comprises at least three distance sensors.
	However, Vann teaches combining at least three range detectors 2, 3, 4 (distance sensors) with a robot 111, for the benefit of facilitating automatic adjustment of the robot to different positions and orientations relative to a part (col. 2, lines 57-67 through col. 3, lines 1-7; col. 7, lines 17-29; see for example Figs. 1A and 7; see Abstract). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor arrangement to comprise three distance sensors in the previous art combination above, as taught by Vann, for the benefit of facilitating automatic adjustment of the robot to different positions and orientations relative to object 12.



The limitation “the method according to claim 1” recited in claim 16 of 10041785 has been interpreted as short-hand for including all of the limitations recited in claim 1 of 10041785. See MPEP 2173.05(f).

Regarding instant claim 31, the claim 16 of 10041785 recites a coating facility, comprising: 
a sensor system, comprising: 
an emitter system for emitting THz radiation towards the painted body (radiation emitter which works in the Terahertz range) and a detector system for detecting THz radiation coming from the painted body (a radiation receiver which works in the Terahertz range), 
a processing unit (control unit); 
the sensor system is programmed and operates to: 
emitting, by the emitter system, a THz radiation signal towards the painted body such that the THz radiation interacts with the wet paint layer stack (emit at least one radiation signal from the radiation emitter towards the surface of the object), 
detecting, by the detector system, a response signal being the THz radiation signal having interacted with the wet paint layer stack (receive a reflected radiation signal that has interacted with the paint layer with the radiation receiver), and 
determining model parameters of the physical model by optimizing the model parameters such that a predicted response signal of the physical model, which approximates the interaction of the THz radiation signal with the wet paint layer stack, is fitted to the detected response signal (calculate a parameter of the paint layer using the reflected radiation signal using the control unit).

Although Claim 16 of 10041785 further recites a positioning system for positioning the emitter system and the detector system relative to the painted body, Claim 16 of 10041785 does not explicitly recite the measuring device mounted to the a robot arm; a sensor arrangement; and wherein the sensor system is programmed and operates to: position the measuring device at a first measuring pose to measure a parameter of the at least one paint layer at a predefined measuring location on the surface of the object, wherein the distance between the measuring device and the surface of the object is adjusted to be in a predefined distance range, and wherein a vector of a measuring direction n of the measuring device is adjusted to be normal with respect to the surface of the object within an angular tolerance range of ±5º. 
However, Migda teaches a sensor system comprising a surface appearance sensor and PELT sensors (measuring devices) mounted to a robot arm 50a (para 0015, 0020); a surface relationship sensor 40 (sensor arrangement) (para 0016, 0020-0022; see for example Fig. 3A,B), and a control unit 48 (para 0024-0026); wherein the sensor system is programmed and operates to: position the surface appearance sensor and PELT sensors (measuring devices) at a first measuring pose to measure a parameter of the at least one paint layer at a predefined measuring location 65 on the surface of the object 12 (para 0021-0022), wherein the distance between the surface appearance sensor and PELT sensors (measuring devices) and the surface of the object 12 is adjusted to be in a predefined distance range (para 0022), and wherein a vector of a measuring direction n of the measuring device is adjusted to be normal with respect to the surface of the object 12 within an angular tolerance range of ±5º (para 0022), for the benefit of obtaining an optimal distance angle for carrying out measurement (para 0022). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Claim 16 of 10041785, as taught by Migda, for the benefit of obtaining an optimal distance and angle for carrying out measurement.

Claim 16 of 10041785 does not explicitly recite a coating unit for applying at least one coating layer of a coating to an object.
	However, Migda further teaches a paint booth (coating unit) for the benefit of applying one or more coating layers to vehicle bodies 12 (objects) (para 0017; see for example Fig. 1). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a coating unit with the system of Claim 16 of 10041785, as taught by Migda, for the benefit of applying one or more coating layers to vehicle bodies.

The previous art combination above does not explicitly teach that the surface relationship sensor 40 (sensor arrangement) comprises at least three distance sensors.
	However, Vann teaches combining at least three range detectors 2, 3, 4 (distance sensors) with a robot 111, for the benefit of facilitating automatic adjustment of the robot to different positions and orientations relative to a part (col. 2, lines 57-67 through col. 3, lines 1-7; col. 7, lines 17-29; see for example Figs. 1A and 7; see Abstract). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor arrangement to comprise three distance sensors in the previous art combination above, as taught by Vann, for the benefit of facilitating automatic adjustment of the robot to different positions and orientations relative to object 12.



Response to Arguments
Applicant’s arguments with respect to claims 16 and 31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	Applicant argues on Pgs. 7-8 of Remarks that it would not be obvious to combine the THz sensor of Mechelen with the apparatus Migda since the combination would not shorten the operation of Migda.
In response, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). To the contrary, applicant’s previous remarks filed February 16, 2022 assert that the ordinary artisan would recognize the advantage of using THz sensors since they offer the ability to perform contactless measurement (see Pgs. 7-8 of Applicant’s Remarks filed February 16, 2022).

Applicant argues on Pg. 9 of Remarks that Midga does not teach an angular tolerance related to the use and positioning of a THz radiation emitter/receiver.
In response, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Mechelen further teaches “Generally, it is preferred (but not required) that the emitter system and detector system are arranged such that their lines of sight coincides. This allow the THZ radiation to impinge on the coated body in a direction normal to its surface” (Mechelen: para 0028). Thus, the examiner respectfully maintains that the ordinary artisan would recognize that the claimed angular tolerance would also be permissible in the proffered apparatus of the prior art combination above.

Applicant argues on Pgs. 10-11 that measurement of paint thickness by the PELT sensors is performed prior to the measurement of the surface appearance.
In response, the examiner respectfully disagrees. Migda explicitly discloses “It is also recognized that in alternative embodiments, the appearance measurement may be taken first followed by the measuring of film thickness. In such a case, the film thickness will be measured at the same locations as the appearance measurements” (Migda: para 0023).

Applicant proposes on Pg. 11 of Remarks an alternative rejection based on Mechelen (as the primary reference) in view of Migda. Applicant further proffers an outcome of the hypothetical combination of Mechelen in view of Migda that contrasts from the claimed invention.
In response, the examiner respectfully asserts that these arguments do not address the rejection that is of record in the current Office action. The instant Office action establishes a prima facie case of obviousness for the claimed invention as being unpatentable over Migda in view of Mechelen and Vann.

	Applicant argues on Pg. 11 of Remarks that there is no motivation to combine the THz sensor of Mechelen with the apparatus Migda since Migda previously teaches a PELT sensor.
As mentioned above, to the contrary, applicant’s previous remarks filed February 16, 2022 assert that the ordinary artisan would recognize the advantage of using THz sensors since they offer the ability to perform contactless measurement (see Pgs. 7-8 of Applicant’s Remarks filed February 16, 2022).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717